                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    DWAYNE E. MERDIA,                                   Case No. 18-cv-06433-CRB (PR)
                                   7                   Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   8            v.

                                   9    RON DAVIS, et al.,                                  (ECF No. 2)
                                  10                   Defendant(s).

                                  11          While plaintiff was incarcerated at San Quentin State Prison (SQSP), he filed this pro se

                                  12   action under 42 U.S.C. § 1983 alleging that SQSP officials improperly refused to review a VIO
Northern District of California
 United States District Court




                                  13   administrative determinant (a classification score additive for a prisoner who has a current or prior

                                  14   conviction for a violent felony) at his initial classification hearing on February 15, 2018 on the

                                  15   ground that the VIO administrative determinant could not be reviewed until plaintiff’s annual

                                  16   classification hearing. At plaintiff’s annual classification hearing on August 10, 2018, the VIO

                                  17   administrative determinant was reviewed and removed, lowering plaintiff’s classification score

                                  18   and entitling him to earn more good time credits. Plaintiff seeks injunctive and monetary relief

                                  19   and leave to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.

                                  20          Plaintiff’s claim for injunctive relief is dismissed as moot because he recently was released

                                  21   on parole. But based solely on his affidavit of poverty, plaintiff’s motion for leave to proceed IFP

                                  22   (ECF No. 2) is GRANTED.

                                  23                                             DISCUSSION
                                       A.     Standard of Review
                                  24
                                              The court “shall” dismiss any case brought IFP if it “determines” that the allegation of
                                  25   poverty is untrue, or that the action is “frivolous or malicious;” “fails to state a claim on which
                                  26   relief may be granted;” or “seeks monetary against a defendant who is immune from such relief.”
                                  27   28 U.S.C. § 1915(e)(2).

                                  28
                                              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a
                                   1
                                       right secured by the Constitution or laws of the United States was violated, and (2) that the alleged
                                   2
                                       violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.
                                   3   42, 48 (1988).
                                   4   B.     Legal Claims
                                   5          The gravamen of plaintiff’s action is that SQSP officials improperly applied title 15,

                                   6   section 3375.2(b)(29)(J) of the California Code of Regulations to refuse to review his VIO
                                       administrative determinant until his annual classification hearing. Section 3375.2(b)(29)(J), now
                                   7
                                       3375.2(b)(28)(J), provides in pertinent part that “[a]n inmate who has a VIO administrative
                                   8
                                       determinant currently or who is determined to require review for consideration of a VIO
                                   9
                                       administrative determinant . . . shall be eligible for consideration of removal of an existing VIO
                                  10   during the annual classification review.” But according to plaintiff, SQSP officials instead should
                                  11   have applied section 3491 which, pursuant to Proposition 57, requires the Department of
                                  12   Corrections and Rehabilitation (CDCR) to conduct a parole eligibility review “within 60 calendar
Northern District of California
 United States District Court




                                       days of an inmate’s admission to the department.” Cal. Code Regs. tit. 15, § 3491(c). Plaintiff
                                  13
                                       argues that if SQSP officials properly had applied section 3491 and reviewed his VIO at his initial
                                  14
                                       classification hearing, they would have removed the VIO earlier than they did and he would have
                                  15
                                       earned more good time credits and been eligible for parole consideration earlier than he was.
                                  16          It is well-established that there is no constitutional right to time credits or to parole. See
                                  17   Board of Pardons v. Allen, 482 U.S. 369, 373 (1987). A state nonetheless may create a protected
                                  18   liberty interest in time credits and/or parole that may not be forfeited without procedural due

                                  19   process protections. For example, time credits earned by a prisoner under California law generally
                                       may not be forfeited without the procedural protections of notice and an opportunity to be heard,
                                  20
                                       see Toussaint v. McCarthy, 801 F.2d 1080, 1094-95 (9th Cir. 1986), and a prisoner found eligible
                                  21
                                       for parole consideration under California law may not be denied parole without a hearing and a
                                  22   statement of reasons for the parole board’s decision, see Swarthout v. Cooke, 562 U.S. 216, 219-
                                  23   20 (2011). But plaintiff’s claim that he would have earned more good time credits and been
                                  24   eligible for parole consideration earlier than he was had prison officials applied section 3491,

                                  25   rather than section 3375.2(b)(29)(J), and removed his VIO earlier than they did, is simply too
                                       attenuated to implicate the deprivation of a protected liberty interest without procedural due
                                  26
                                       process protections. It instead amounts to no more than a claim of misapplication of state law not
                                  27
                                       cognizable as a violation of a federal right under § 1983. See West, 487 U.S. at 48. That plaintiff
                                  28
                                       asserts violations of federal due process and equal protection does not compel a different
                                                                                         2
                                       conclusion. See Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997) (in federal habeas case,
                                   1
                                       noting that petitioner may not “transform state law issue into a federal one merely by asserting a
                                   2
                                       violation of due process”); see also Easton v. Crossland Mortg. Corp., 114 F.3d 979, (9th Cir.
                                   3   1997) (finding that federal question jurisdiction cannot be sustained where plaintiff alleged state
                                   4   law claims which only incidentally referenced federal statute or constitution).
                                   5                                           CONCLUSION
                                   6          For the foregoing reasons, the complaint is DISMISSED under 28 U.S.C. § 1915(e)(2) for

                                   7   failure to state a claim upon which relief may be granted.
                                              IT IS SO ORDERED.
                                   8

                                   9   Dated: February 14, 2019

                                  10                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DWAYNE E. MERDIA,
                                   7                                                          Case No. 3:18-cv-06433-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        RON DAVIS, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on February 14, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Dwayne E. Merdia
                                       2231 N. Hanover Avenue
                                  21   Fresno, CA 93727
                                  22

                                  23   Dated: February 14, 2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          4
